—Appeal from a judgment (denominated order) of Supreme Court, Erie County (Rath, Jr., J.), entered May 1, 2002, which, inter alia, declared invalid as impermissible spot zoning the August 8, 2000 rezoning of certain land in the Town of Orchard Park.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court, Erie County, Rath, Jr., J. Present — Pine, J.P., Wisner, Scudder, Kehoe and Burns, JJ.